DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
Applicant's preliminary amendment submitted 09 October 2020 has been received, & its contents have been carefully considered.  As a result, Claims 11-20 are pending for review.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Power Sensor #36.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
The specification discusses Ref. #36, to describe a power sensor, not included in the drawings; &
On P. 11, the specification uses both V̇high & V̇low to describe the first volume flow.
Appropriate correction is required.
Examiner’s Note
The above is exemplary only and is not intended to be an exhaustive list of informalities.  Applicant should fully and carefully review the entire disclosure to ensure correction of any informality not listed above.
Claim Rejections
Note:	The prior art relied upon in the following office action is as follows:
-
Davis, Jr., et al., US #5,549,152
[Davis, Jr. ('152)]

-
Kernan et al., DE #10-2007-009-302
[Kernan ('302)]

-
McLellan et al., US #8,091,795
[McLellan ('795)]


Rocha et al., EP #2888530
[Rocha ('530)]






Claim Rejections Under 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17, 19 & 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Rocha ('530) in view of Kernan ('302).
In Re Claims 11-13 & 20, Rocha ('530) discloses (See machine translation, attached):
Cl. 11, 20: All aspects of the claimed invention including: A method for regulating a heating device /  [Cl. 20: A heating device], the heating device including a combustion chamber (Throughout, including at least Abstract, Para. 39, 43) into which combustion air is introduced via a controllable blower (Combustion Air Fan #1), the method comprising the following steps:
measuring an operating variable (Static Pressure “h”) and a speed (Fan Speed “N”)  of the blower;
determining an operating coefficient based on the measured operating variable and the measured speed (Pressure Coefficient “H” determined by Formula 1 in Para. 13 of the original document);
determining a volume flow coefficient based on reference values for the operating coefficient (Fig. 3: Volume Flow Coefficient “F” is determined by Formula 3 in the original document);
determining a volume flow of the combustion air based on the volume flow coefficient (At least Para. 42); and
With the possible exception of: carrying out a calibration of the reference values for the operating coefficient.
Nevertheless, Kernan ('302) discloses (See machine translation, attached) from the same Fluid Flow Regulation field of endeavor as applicant's invention, calibrating a fluid flow system by determining fan / pump operating coefficients -vs- flow curve based on the power ratio of the fan / pump (At least Para. 18
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the calibration steps of Kernan ('302) into the method of Rocha ('530) for the purpose of correcting published performance data &/or correcting for deviations from published data due to wear, loss of seals, differences in manufacturing, etc. (Para. 19).
Cl. 12: wherein the reference values for the operating coefficient are stored as a function of the volume flow coefficient in the form of a characteristic curve, the characteristic curve, being adapted by the calibration (At least Para. 25, 28, 42: Preset & calculated parameters are stored in Controller #6).
Cl. 13: wherein the calibration takes place using a calibration function (Para. 42: Controller #6 includes a memory module to store the various parameters).
In Re Claims 14-17, Kernan ('302) further discloses:
Cl. 14: wherein a calibration parameter is determined for the calibration (As discussed in Claim 1 above, “calibration parameters” are determined during the calibration phase as discussed in at least Para. 18 & 19).
Cl. 15: wherein the blower is set to a first speed and a first operating coefficient s determined (Para. 19: The calibrated power curve is created at minimum & maximum values).
Cl. 16: wherein a second speed for a desired volume flow is determined from a relationship which is based on a constant ratio between volume flow and speed (The equations shown beginning at Para. 47 indicate are based on a constant ratio; Further, as shown in at least Formula 3 of Rocha ('530), Flow Coefficient “F” is calculated from a constant ratio of Volume Flow “V̇” & Fan Speed “N”).
Cl. 17: wherein the blower is set to the second speed corresponding to the desired volume flow, and a second operating coefficient is determined (As discussed above, calibration is performed at minimum & maximum speeds, indicating operating coefficients are determined at each speed).
In Re Claim 19, With respect to “wherein the calibration is carried out when the heating device is connected to a power grid and/or an ionization sensor detects an unexpected flame behavior in the combustion chamber”, the system would, of necessity, be connected to a power grid for the various components requiring electricity to operate.

Claim 18 is rejected under 35 U.S.C. § 103 as being unpatentable over Rocha ('530) in view of Kernan ('302) as applied to claim 17 above, and further in view of at least one of .
In Re Claim 18, with respect to “wherein the calibration parameter is determined from a comparison between the first operating coefficient and the second operating coefficient”, Examiner takes Official Notice that the determination of a “calibration coefficient” (or “offset) by comparing expected values to measured values is a conventional or well-known feature or method for providing a correction factor between theoretical & actual operation, as referenced by at least one of Davis, Jr. ('152) & McLellan ('795); therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to compare the expected values to the actual, sensed / observed values during operation for the purpose of providing more accurate system operation & to correct for system wear & manufacturing deviations.
Conclusion
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is listed in the attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725.  The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Stephen B. McAllister can be reached on (571) 272- 6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel E. Namay/Examiner, Art Unit 3762